J-S46030-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                        IN THE SUPERIOR COURT OF
                                                           PENNSYLVANIA
                            Appellee

                       v.

GREGORY GRAHAM,

                            Appellant                    No. 3527 EDA 2014


                Appeal from the PCRA Order of October 8, 2014
               In the Court of Common Pleas of Delaware County
              Criminal Division at No(s): CP-23-CR-0004271-2010


BEFORE: MUNDY, OLSON and MUSMANNO, JJ.

MEMORANDUM BY OLSON, J.:                            FILED SEPTEMBER 21, 2015

       Appellant, Gregory Graham, appeals from the order entered on

October 8, 2014, dismissing his petition filed pursuant to the Post Conviction

Relief Act (PCRA), 42 Pa.C.S.A. §§ 9541-9546. Upon review, we affirm.

       We briefly set forth the facts and procedural history of this case as

follows. On September 21, 2009, Isaiah McLendon was shot and killed on

the steps of a house located on North 3rd Street in Darby, PA. An eyewitness

identified Mark Williams as the shooter and Appellant as the getaway driver.

Appellant entered an open guilty plea to third-degree murder and conspiracy

to commit aggravated assault.1            In exchange, Appellant testified against

Mark Williams at Williams’ trial. On March 1, 2011, the trial court sentenced

____________________________________________


1
    18 Pa.C.S.A. §§ 2502(c) and 901, respectively.
J-S46030-15



Appellant to 10 to 20 years of imprisonment for third-degree murder and a

concurrent term of five to 10 years of imprisonment for conspiracy.      On

direct appeal, this Court affirmed Appellant’s judgment of sentence.    See

Commonwealth v. Graham, 46 A.3d 810 (Pa. Super. 2011) (unpublished

memorandum).

     On February 14, 2013, Appellant filed a pro se PCRA petition.      The

PCRA court appointed counsel to represent Appellant.    On June 21, 2013,

PCRA counsel filed a “no merit” brief pursuant to Commonwealth v.

Turner, 544 A.2d 927 (Pa. 1988) and Commonwealth v. Finley, 550 A.2d

213 (Pa. Super. 1988) (en banc). On July 5, 2013, Appellant, pro se, sought

to amend his PCRA petition.    On July 16, 2013, pursuant to Pa.R.Crim.P.

907, the PCRA court filed a notice of intent to dismiss the PCRA petition

without an evidentiary hearing.   On July 30, 2013, Appellant filed pro se

objections to the PCRA court’s Rule 907 notice.      On August 22, 2013,

Appellant filed a pro se motion for a hearing pursuant to Commonwealth v.

Grazier, 713 A.2d 81 (Pa. 1998). On September 27, 2013, the PCRA court

entered an order dismissing Appellant’s PCRA petition without an evidentiary

hearing.

     A timely pro se appeal followed. In its opinion pursuant to Pa.R.A.P.

1925(a), the PCRA court acknowledged that it did not consider Appellant’s

pro se objections to the Rule 907 notice or his request for a Grazier

hearing, because it did not receive those filings.   Thus, the PCRA court

requested we remand the case so it could address Appellant’s pro se

                                   -2-
J-S46030-15



contentions. The Commonwealth agreed. On July 22, 2014, a panel of this

Court entered a judgment order remanding the case for the PCRA court to

consider Appellant’s pro se PCRA filings.

       On October 8, 2014, the PCRA court entered an order, and

accompanying opinion, granting appointed counsel’s motion to withdraw,

denying      Appellant’s   request    for      a   Grazier   hearing,   and   dismissing

Appellant’s PCRA petition. The PCRA court determined that a Grazier

hearing was not necessary because appointed counsel properly followed the

mandates of Turner/Finley and the PCRA court then permitted counsel to

withdraw. The PCRA court concluded it must hold a Grazier hearing only in

instances when a defendant seeks self-representation where counsel has not

properly withdrawn.        In the October 8, 2014 opinion, the PCRA court also

addressed the issues raised in Appellant’s pro se response to the court’s Rule

907 notice. Those issues included claims of ineffective assistance of counsel

pertaining to Appellant’s negotiated guilty plea and credit for time served for

time he spent in jail in Florida, as well as an unspecified violation under

Brady v. Maryland, 373 U.S. 83, 8 (1963).                    This timely pro se appeal

followed.2
____________________________________________


2
    Appellant filed a pro se notice of appeal on November 3, 2014. On
December 31, 2014, the PCRA court entered an order pursuant to Pa.R.A.P.
1925(b) directing Appellant to file a concise statement of errors complained
of on appeal. Appellant complied timely asserting that the PCRA erred as a
matter of law by failing to hold a Grazier hearing. The PCRA court filed an
opinion pursuant to Pa.R.A.P. 1925(a) on January 30, 2015.



                                            -3-
J-S46030-15



      Appellant presents the following pro se issue for our review:

        Did the PCRA [c]ourt commit an error of law and/or abuse
        its discretion in violating the law of the case doctrine and
        stare decisis, by failing to provide [Appellant] with a
        Grazier [c]olloquy upon remand as directed by the Superior
        Court [o]rder dated July 22, 2014?

Appellant’s Brief at 4.

      Appellant claims that this Court’s prior judgment order concluded that

the PCRA court erred by failing to hold a Grazier hearing and remanded the

case for such a proceeding.     Id. at 7-8.     Thus, Appellant claims that the

PCRA court erred by failing to hold a Grazier hearing.         Id.    Citing our

Court’s decision in Commonwealth v. Robinson, 970 A.2d 455 (Pa. Super.

2009) (en banc), Appellant contends he was entitled to a Grazier hearing to

determine whether he knowingly waived his right to counsel.           Id. at 7.

Appellant also baldly addresses his prior ineffective assistance of counsel

claims pertaining to the entry of his guilty plea and credit for time served in

custody in Florida. Id. at 8.

      In reviewing the denial of PCRA relief,

        we examine whether the PCRA court's determinations are
        supported by the record and are free of legal error.

                            *        *             *

        The PCRA court has the discretion to dismiss a petition
        without a hearing when the court is satisfied that there are
        no genuine issues concerning any material fact, the
        defendant is not entitled to post-conviction collateral relief,
        and no legitimate purpose would be served by further
        proceedings. To obtain reversal of a PCRA court's decision
        to dismiss a petition without a hearing, an appellant must

                                     -4-
J-S46030-15


        show that he raised a genuine issue of fact which, if
        resolved in his favor, would have entitled him to relief, or
        that the court otherwise abused its discretion in denying a
        hearing.   [Our Supreme Court has] stress[ed] that an
        evidentiary hearing is not meant to function as a fishing
        expedition for any possible evidence that may support some
        speculative claim of ineffectiveness.

Commonwealth v. Roney, 79 A.3d 595, 603-605 (Pa. 2013) (internal

citations and quotations omitted).

      Initially, we note that the prior panel’s judgment order did not

specifically direct the PCRA court to hold a Grazier hearing.    Instead, we

remanded the case “for the PCRA court’s consideration of [Appellant’s] pro

se filings” which included “a motion for a Grazier hearing[.]”      Judgment

Order, 7/22/2014, at 2.

      In Robinson, the case cited by Appellant, an en banc panel of this

Court held “that in any case where a defendant seeks self-representation in

a PCRA proceeding and where counsel has not properly withdrawn, a

hearing must be held.”    Robinson, 970 A.2d at 456 (emphasis supplied).

While a PCRA petitioner is entitled to the effective assistance of counsel in

prosecuting a first PCRA petition, no attorney, whether appointed or

privately retained, is required to pursue a meritless PCRA action. Turner,

544 A.2d at 928. “Before an attorney can be permitted to withdraw from

representing a petitioner under the PCRA, Pennsylvania law requires counsel

to file and obtain approval of a ‘no-merit’ letter pursuant to the mandates of

Turner/Finley.” Commonwealth v. Karanicolas, 836 A.2d 940, 947 (Pa.

Super. 2003).    “The ‘no-merit’ letter should include a description of the


                                     -5-
J-S46030-15



nature and extent of the attorney's review, a list of the issues that the PCRA

petitioner wishes to have reviewed, and an explanation of why the issues

lack merit.” Id. Counsel must also notify the appellant that counsel is filing

a petition to withdraw and provide him with a copy of the withdrawal

petition, as well as, inform the appellant of his right to obtain private

counsel, proceed pro se, and/or to file a supplemental brief.                    See

Commonwealth v. Dukeman, 605 A.2d 418, 420 (Pa. Super. 1992). “The

PCRA petitioner then may proceed pro se, by privately retained counsel, or

not at all.” Id.

      Here, upon review of the certified record, appointed counsel followed

the proper procedure for withdrawing under Turner/Finley.               On June 21,

2013, appointed counsel filed an application to withdraw along with a no-

merit letter and a copy of a letter advising Appellant that he must proceed

with privately retained counsel or pro se.            See generally Application to

Withdraw Appearance, 6/21/2013.            On August 22, 2013, Appellant filed a

pro se motion for a Grazier hearing.                  Motion for Grazier Hearing,

8/22/2013.         More   specifically,   Appellant   averred   that   “irreconcilable

differences” arose between him and counsel because counsel refused to

communicate with Appellant or reasonably investigate his PCRA claims. Id.

at 1, ¶ 6. Appellant requested the right to represent himself. Id. at 1-2, ¶

7.   A Grazier hearing would have been required if appointed counsel had

not petitioned to withdraw and remained counsel. Robinson, 970 A.2d at

456. However, when the PCRA court granted appointed counsel’s request to

                                          -6-
J-S46030-15



withdraw on October 8, 2014, Appellant received the same relief that he

requested through a Grazier hearing – the ability to proceed pro se. Hence,

we agree with the PCRA court that a Grazier hearing was unnecessary.        In

fact, the issue is technically moot, because “[a]n issue before a court is

moot if in ruling upon the issue the court cannot enter an order that has any

legal force or effect.”    Commonwealth v. Nava, 966 A.2d 630, 632-633

(Pa. Super. 2009) (citations omitted). In this case, the requested relief was

already granted.

      Finally, with regard to Appellant’s ineffective assistance of counsel

claims, we find those issues waived. Appellant did not list those issues in his

concise statement of errors complained of on appeal pursuant to Pa.R.A.P.

1925(b). See Commonwealth v. Hansley, 24 A.3d 410, 415 (Pa. Super.

2011) (“issues not raised in a Rule 1925(b) statement will be deemed

waived for review”).      Moreover, to prevail on an ineffectiveness claim, an

appellant must establish:

        (1) the underlying claim has arguable merit; (2) no
        reasonable basis existed for counsel's actions or failure to
        act; and (3) appellant suffered prejudice as a result of
        counsel's error such that there is a reasonable probability
        that the result of the proceeding would have been different
        absent such error.

Commonwealth v. Fears, 86 A.3d 795, 804 (Pa. 2014) (brackets omitted).

“When an appellant fails to meaningfully discuss each of the three

ineffectiveness prongs, he is not entitled to relief, and we are constrained to

find such claims waived for lack of development.”      Id. (internal quotation


                                      -7-
J-S46030-15



and citation omitted). Here, Appellant did not set forth the law applicable to

counsel ineffectiveness, let alone discuss each of the prongs.      For these

reasons, Appellant waived his ineffective assistance of counsel claims.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/21/2015




                                    -8-